













Allegion plc
Incentive Stock Plan of 2013


Global Restricted Stock Unit Award Agreement


Dated as of [Grant Date] (“Grant Date”)


Allegion plc (the “Company”) hereby grants to [insert name] (“Participant”) a
restricted stock unit award (the “RSUs”) with respect to [insert number of
shares subject to RSUs] ordinary shares of the Company (the “Shares”), pursuant
to and subject to the terms and conditions set forth in the Company’s Incentive
Stock Plan of 2013 (the “Plan”) and to the terms and conditions set forth in
this Restricted Stock Unit Award Agreement (the “Award Agreement”), including
any appendix to the Award Agreement for Participant’s country (the “Appendix”).
Unless otherwise defined herein, the terms defined in the Plan shall have the
same meanings in this Award Agreement.
1.
Vesting Schedule.



Participant’s right to receive Shares subject to the RSUs shall vest in
accordance with the table below (each date being a “Vesting Date”), subject to
Participant’s continued employment with the Company or an Affiliate on each
Vesting Date.
[Vesting Table: quantity, Month DD, YYYY]
2.
Dividend Equivalents.



Participant shall be entitled to receive an amount equal to any cash dividend
paid by the Company upon one Share for each RSU held by Participant when such
dividend is paid (“Dividend Equivalent”), provided that, (i) Participant shall
have no right to receive the Dividend Equivalents unless and until the
associated RSUs vest, (ii) Dividend Equivalents shall not accrue interest and
(iii) Dividend Equivalents shall be paid in cash at the time that the associated
RSUs vest.
3.
Termination of Employment.



(a)Group Termination


If Participant’s employment terminates involuntarily by reason of a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”), the number of
Shares subject to the RSUs that would have vested within 12 months of
termination of Participant’s active employment shall vest as of the date of
termination of active employment (such date also being a “Vesting Date”) and all
other RSUs and associated Dividend Equivalents shall be forfeited as of the date
of termination of active employment, and Participant shall have no right to or
interest in such RSUs, the underlying Shares or any associated Dividend
Equivalents.
(b)Termination Due to Disability


If Participant’s employment terminates by reason of disability, the Shares
subject to the RSUs that have not yet vested shall vest as of the date of such
termination of employment (such date also being a “Vesting Date”).
(c)Termination Due to Retirement


Notwithstanding the provisions of Section 3(a) and (b) above, and unless
Participant’s employment terminates for cause as defined in Section 3(e) below,
if Participant’s employment terminates after attainment of age 55 with at least
5 years of service (“Retirement”), the Shares subject to the RSUs shall continue
to vest according to the schedule set forth in Section 1, notwithstanding such
termination of employment.





--------------------------------------------------------------------------------











(d)Termination Due to Death
Notwithstanding the provisions of Section 3(c) above, if Participant’s
employment terminates due to death, the Shares subject to the RSUs that have not
yet vested shall vest as of the date of such termination of employment (such
date also being a “Vesting Date”).
(e)Termination Due to Any Other Reason
If Participant’s employment terminates (i) for any reason or in any
circumstances other than those specified in Section 3(a) through (d) above or
(ii) for cause in the circumstances specified in Section 3(c) above, all
unvested RSUs and associated Dividend Equivalents shall be forfeited as of the
date of termination of active employment and Participant shall have no right to
or interest in such RSUs, the underlying Shares or any associated Dividend
Equivalents. For purposes of this Section 3(e), “cause” shall mean (x) any
action by Participant involving willful malfeasance or willful gross misconduct
having a demonstrable adverse effect on the Company or an Affiliate; (y)
Participant being convicted of a felony under the laws of the United States or
any state or district (or the equivalent in any foreign jurisdiction); or (z)
any material violation of the Company’s code of conduct, as in effect from time
to time.
4.
Settlement.



(a)    General
On or as soon as administratively practicable (and any event within 30 days)
following each Vesting Date, the Company shall cause to be issued to Participant
Shares with respect to the RSUs that become vested on such Vesting Date.
Notwithstanding the foregoing, if Participant is subject to U.S. federal income
tax on any part of the payment of the RSUs and the RSUs are considered
non-qualified deferred compensation subject to Section 409A of the Code, the
RSUs shall be settled within 30 days of the earliest to occur of the following
dates or events, subject to any delay required by Section 4(b) below: (i) the
Vesting Dates set forth in Section 1 in the case of RSUs that vest pursuant to
Section 1 or 3(c), (ii) a “separation from service” within the meaning of
Section 409A of the Code in the case of RSUs that vest pursuant Section 3(a),
3(b) and 3(d) above and Section 9(b)(iv)(D) of the Plan and (iii) a “change in
control event” within the meaning of U.S. Treasury Regulation §1.409A-3(i)(5) in
the case of RSUs that vest pursuant to Section 9(b) of the Plan. Such Shares
shall be fully paid and non-assessable. Participant will not have any of the
rights or privileges of a shareholder of the Company in respect of any Shares
subject to the RSUs unless and until such Shares have been issued to
Participant.
(b)    Delayed Payment
Notwithstanding Section 4(a) above, if the RSUs are considered an item of
deferred compensation under Section 409A of the Code and the Shares are
distributable by reason of a Participant’s separation from service during the
period that Participant is both subject to U.S. federal income taxation and a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code), any Shares that would otherwise be issuable during the 6-month period
immediately following Participant’s separation from service will be issued on
the first day of the 7th month following Participant’s separation from service
(or, if Participant dies during such period, within 30 days after Participant’s
death).
5.
Change in Control.



In the event of a Change in Control, the treatment of the RSUs will be governed
by the terms of the Plan, subject to Section 4 above.
6.
Responsibility for Taxes.



Participant acknowledges that, regardless of any action taken by the Company or,
if different, Participant’s employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to Participant’s participation in
the Plan and legally applicable to Participant (“Tax-Related Items”) is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. Participant further acknowledges that the
Company and the Employer (i)





--------------------------------------------------------------------------------











make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSUs; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
is subject to Tax‑Related Items in more than one jurisdiction, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
To satisfy any withholding obligations of the Company and/or the Employer with
respect to Tax-Related Items, the Company will withhold Shares otherwise
issuable upon settlement of the RSUs. Alternatively, or in addition, in
connection with any applicable taxable or tax withholding event, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:
(a)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or the Employer,

(b)
withholding from proceeds of the sale of Shares acquired upon settlement of the
RSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on Participant’s behalf pursuant to this authorization without further
consent) and/or

(c)
requiring Participant to tender a cash payment to the Company or an Affiliate in
the amount of the Tax-Related Items;

provided, however, that if Participant is a Section 16 officer of the Company
under the Act, the withholding methods described in this Section 6 (a), (b) and
(c) will only be used if the Committee (as constituted to satisfy Rule 16b-3 of
the Act) determines, in advance of the applicable withholding event, that one
such withholding method will be used in lieu of withholding Shares.
The Company may withhold for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares. If the obligation for Tax-Related Items is satisfied by
withholding Shares, for tax purposes, Participant is deemed to have been issued
the full number of Shares subject to the vested portion of the RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if Participant fails to comply
with his or her obligations in connection with the Tax-Related Items.
7.
Nature of Grant.



In accepting the RSUs, Participant acknowledges, understands and agrees that:
(a.)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be amended, altered or discontinued by the Company at any
time, to the extent permitted by the Plan;


(b.)the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of restricted stock units, even if restricted stock units
have been granted in the past;


(c.)all decisions with respect to future restricted stock unit grants, if any,
will be at the sole discretion of the Company;
(d.)Participant is voluntarily participating in the Plan;


(e.)the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;





--------------------------------------------------------------------------------













(f.)the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;


(g.)unless otherwise agreed with the Company, the RSUs and the Shares subject to
the RSUs, and the income and value of same, are not granted as consideration
for, or in connection with, services Participant may provide as a director of an
Affiliate;


(h.)the RSU grant and Participant’s participation in the Plan will not create a
right to employment or be interpreted as forming or amending an employment or
service contract with the Company, the Employer or any Affiliate and will not
interfere with the ability of the Company, the Employer or any Affiliate, as
applicable, to terminate Participant’s employment or service relationship (if
any);


(i.)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(j.)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Participant ceasing to provide employment
or other services to the Company or the Employer (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any) or from cancellation of the RSUs or recoupment of
any financial gain resulting from the RSUs as described in Section 14 below;


(k.)for purposes of the RSUs, Participant’s employment or other service
relationship will be considered terminated as of the date Participant is no
longer actively providing services to the Company or one of its Affiliates
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any) and,
unless otherwise expressly provided in this Award Agreement or determined by the
Company, Participant’s right to vest in the RSUs under the Plan, if any, will
terminate as of such date, or will be measured with reference to such date in
the case of a Group Termination Event, Retirement or termination due to
disability or death, and will not be extended by any notice period (e.g.,
Participant’s period of active service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any); the Committee shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the RSUs (including whether Participant may
still be considered to be providing services while on a leave of absence);


(l.)unless otherwise provided in the Plan or by the Company, in its discretion,
the RSUs and the benefits evidenced by this Award Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and


(m.)neither the Company, nor the Employer nor any Affiliate will be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of the RSUs or of any amounts
due to Participant pursuant to the settlement of the RSUs or the subsequent sale
of any Shares acquired upon settlement.


8.
No Advice Regarding Grant.



The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan, or his or her acquisition or sale of the underlying Shares. Participant
should consult with his or her own personal tax, legal and financial advisors
regarding Participant’s participation in the Plan before taking any action
related to the Plan.





--------------------------------------------------------------------------------











9.
Data Privacy.



(a)Data Collection and Usage. The Company and the Employer may collect, process
and use certain personal information about Participant, including, but not
limited to, Participant’s name, home address and telephone number, email
address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all RSUs granted under the Plan or
any other entitlement to shares awarded, canceled, exercised, vested, unvested
or outstanding in Participant’s favor (“Data”), for the purposes of
implementing, administering and managing the Plan. The Company, with its
registered address at Block D, Iveagh Court, Harcourt Road, Dublin 2, Ireland,
acts as the data controller in respect of such Data.


For Participants in the European Union / European Economic Area, the legal basis
for the processing of Data is that it is necessary for the performance of the
Company's contractual obligation to deliver Shares (if the conditions of the
Plan and the Award Agreement are satisfied) and, generally, to manage and
administer Participant's participation in the Plan.
For Participants outside of the European Union / European Economic Area, the
legal basis for the processing of Data is Participant’s consent.
(b)Stock Plan Administration Service Providers. The Company transfers Data to
UBS, Broadridge Output Solutions, Inc., Cognizant Worldwide Limited, DG3, HCL
Technologies Limited, Iron Mountain, Solium Capital, Taylor Communications,
which assists the Company with the implementation, administration and management
of the Plan. In the future, the Company may select a different service provider
and share Data with such other provider serving in a similar manner. Participant
may be asked to acknowledge or (where applicable) agree to separate terms and
data processing practices with the service provider, with such agreement (where
applicable) being a condition to the ability to participate in the Plan.


(c)International Data Transfers. The Company and its service providers are based
in the United States. Participant’s country or jurisdiction may have different
data privacy laws and protections than the United States. For example, the
European Commission has issued a limited adequacy finding with respect to the
United States that applies only to the extent a company registers for the
EU-U.S. Privacy Shield program.
 
For Participants in the European Union / European Economic Area, the legal basis
for the transfer of Data is that it is necessary for the performance of the
Company's contractual obligation to deliver Shares (if the conditions of the
Plan and the Award Agreement are satisfied) and, generally, to manage and
administer Participant's participation in the Plan.
For Participants outside of the European Union / European Economic Area, the
legal basis for the transfer of Data is Participant’s consent.
(d)Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and securities laws.


(e)Data Subject Rights. Participant may have a number of rights under the data
privacy laws in his or her jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access or copies of Data
the Company processes, (ii) rectification of incorrect Data, (iii) deletion of
Data, (iv) restrictions on processing of Data, (v) portability of Data, (vi)
lodge complaints with competent authorities in Participant’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, Participant understands that he or she can contact
Dataprivacy@Allegion.com.


(f)Declaration of Consent (for Participants outside of the European Union /
European Economic Area Only). By accepting this award of RSUs and indicating
consent via the Company’s online acceptance procedure,





--------------------------------------------------------------------------------











Participant is declaring that he or she agrees with the data processing
practices described herein and consents to the collection, processing and use of
Data by the Company and the transfer of Data to the recipients mentioned herein,
including recipients located in countries which may not have a similar level of
protection from the perspective of the data protection laws in Participant’s
country.


Participation in the Plan is voluntary and Participant is providing the consents
described herein on a purely voluntary basis. If Participant does not consent,
or if Participant later seeks to revoke his or her consent, Participant’s salary
from or employment and career with the Employer will not be affected; the only
consequence of refusing or withdrawing consent is that the Company would not be
able to grant RSUs under the Plan to Participant or administer or maintain
Participant’s participation in the Plan.
10.
Electronic Delivery and Participation.

The Company may, in its sole discretion, decide to deliver any documents related
to participation in the Plan by electronic means or to request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
11.
Insider Trading/Market Abuse Laws.

Participant may be subject to insider trading restrictions and/or market abuse
laws in applicable jurisdictions including, but not limited to, the United
States and Participant’s country of residence, which may affect Participant’s
ability to accept, acquire, sell or otherwise dispose of Shares or rights to
Shares (e.g., RSUs) or rights linked to the value of Shares under the Plan
during such times as Participant is considered to have “inside information”
regarding the Company (as defined by the laws in Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under the Company’s insider trading
policy.
12.
Country-Specific Terms and Conditions.

Notwithstanding any provisions in this Award Agreement, the RSUs and the Shares
subject to the RSUs shall be subject to any special terms and conditions for
Participant’s country set forth in the Appendix. Moreover, if Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Award Agreement.
13.
Imposition of Other Requirements.

This grant is subject to, and limited by, all applicable laws and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required. Participant agrees that the Company shall have
unilateral authority to amend the Plan and this Award Agreement without
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to the issuance of Shares. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
14.
Recoupment Provision.

In the event that Participant commits fraud or engages in intentional misconduct
that results in a need for the Company to restate its financial statements, then
the Committee may direct the Company to (i) cancel any outstanding portion of
the RSUs and (ii) recover all or a portion of the financial gain realized by
Participant through the RSUs. Further, Participant agrees that the RSUs and any
financial gain realized by Participant through the RSUs shall be subject to
forfeiture and/or repayment to the Company to the extent required to comply with
any applicable laws or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Shares are listed or quoted,
including, without limitation, pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010.
15.
Choice of Law and Venue.

The RSU grant and the provisions of this Award Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
regard to such state’s conflict of laws or provisions, as provided in the





--------------------------------------------------------------------------------











Plan. For purposes of litigating any dispute that arises under this grant or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware and agree that such litigation shall be
conducted in the courts of New Castle County, Delaware, or the federal courts
for the United States for the District of Delaware, where this grant is made
and/or to be performed.
16.
Severability.

The provisions of this Award Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
17.
Language.

Participant acknowledges and represents that he or she is proficient in the
English language or has consulted with an advisor who is sufficiently proficient
in English, as to allow Participant to understand the terms of this Award
Agreement and any other documents related to the Plan. If Participant has
received this Award Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
18.
Waiver.

Participant acknowledges that a waiver by the Company of breach of any provision
of this Award Agreement shall not operate or be construed as a waiver of any
other provision of this Award Agreement, or of any subsequent breach by
Participant or any other participant in the Plan.
19.
Acknowledgement of Availability of Plan Prospectus.

Participant acknowledges that he or she has been provided with access to a copy
of the Plan prospectus and Plan document, links to both of which are available
below:
[EMBED LINK TO PLAN PROSPECTUS] [EMBED LINK TO PLAN DOCUMENT]
Paper copies of the Plan prospectus and Plan document are also available upon
request from the Company’s stock administration department, at the contact
information provided on the cover page of the Plan prospectus.
20.
Acknowledgement & Acceptance within 120 Days.

This grant is subject to acceptance, within 120 days of the Grant Date, by
electronic acceptance through the website of UBS, the Company’s stock plan
administrator. Failure to accept the RSUs within 120 days of the Grant Date may
result in cancellation of the RSUs.







--------------------------------------------------------------------------------











Signed for and on behalf of the Company:


__________________________________                    
David D. Petratis
Chairman and Chief Executive Officer
Allegion plc






This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.











































































--------------------------------------------------------------------------------











Appendix
to


Allegion plc
Incentive Stock Plan of 2013


Global Restricted Stock Unit Award Agreement
Country-Specific Terms and Conditions




This Appendix includes special terms and conditions applicable to Participant if
Participant is in one of the countries listed below. These terms and conditions
supplement or replace (as indicated) the terms and conditions set forth in the
Award Agreement. If Participant is a citizen or resident of a country other than
the one in which he or she is currently working, or if Participant transfers
employment or residency to another country after the RSUs are granted, the
Company, in its discretion, will determine the extent to which the terms and
conditions set forth in this Appendix will apply to the Participant.
This Appendix also includes information relating to exchange control, foreign
asset / account reporting requirements and other issues of which Participant
should be aware with respect to his or her participation in the Plan. The
information is based on the exchange control, securities and other laws in
effect in the respective countries as of January 2019. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
Participant not rely on the information herein as the only source of information
relating to the consequences of participation in the Plan because the
information may be out of date at the time the RSUs vest or the Shares acquired
under the Plan are sold.
In addition, the information is general in nature and may not apply to
Participant’s particular situation. The Company is not in a position to assure
Participant of any particular result. Accordingly, Participant should seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation. Finally, if Participant is a citizen
or resident of a country other than the one in which he or she is currently
working, or if Participant transfers employment or residency to another country
after the RSUs are granted, the information contained herein may not be
applicable to Participant.







--------------------------------------------------------------------------------











Australia
Offer Document.
The Company is pleased to provide Participant with this offer to participate in
the Plan. This offer sets out information regarding the grant of RSUs to
Australian-resident employees and directors of the Company and its Affiliates.
This offer is provided by the Company to ensure compliance of the Plan with the
Australian Securities and Investments Commission’s (“ASIC”) Class Order 14/1000
and relevant provisions of the Corporations Act 2001.
In addition to the information set out in the Award Agreement, Participant is
also being provided with copies of the following documents:
1)
the Plan;

2)
U.S. prospectus for the Plan; and

3)
Employee Information Supplement for Australia

(collectively, the “Additional Documents”).
The Additional Documents provide further information to help Participant make an
informed investment decision about participating in the Plan. Neither the Plan
nor the U.S. prospectus for the Plan is a prospectus for the purposes of the
Corporations Act 2001, and they have not been modified for Australia.
Participant should not rely upon any oral statements made in relation to this
offer. Participant should rely only upon the statements contained in the Award
Agreement and the Additional Documents when considering participation in the
Plan.
Securities Law Information.
Investment in Shares involves a degree of risk. Participants who elect to
participate in the Plan should monitor their participation and consider all risk
factors relevant to the acquisition of Shares under the Plan as set out in the
Award Agreement and the Additional Documents.
The information contained in this offer is general information only. It is not
advice or information that takes into account Participant’s objectives,
financial situation and needs.
Participants should consider obtaining their own financial product advice from
an independent person who is licensed by ASIC to give such advice.
Additional Risk Factors for Australian Residents.
Participants should have regard to risk factors relevant to investment in
securities generally and, in particular, to the holding of Shares. For example,
the price at which the Company’s ordinary shares are quoted on the New York
Stock Exchange may increase or decrease due to a number of factors. There is no
guarantee that the price of the ordinary shares will increase. Factors which may
affect the price of ordinary shares include fluctuations in the domestic and
international market for listed stocks, general economic conditions, including
interest rates, inflation rates, commodity and oil prices, changes to government
fiscal, monetary or regulatory policies, legislation or regulation, the nature
of the markets in which the Company operates and general operational and
business risks.
In addition, Participants should be aware that the Australian dollar value of
any Shares acquired under the Plan will be affected by the U.S.
dollar/Australian dollar exchange rate. Participation in the Plan involves
certain risks related to fluctuations in this rate of exchange.
Ordinary Shares.





--------------------------------------------------------------------------------











Ordinary shares of an Irish public limited company are analogous to ordinary
shares of an Australian corporation. Each holder of the ordinary shares is
entitled to one vote for every share held.
Under Irish law, dividends and distributions may only be made from
“distributable reserves.” Distributable reserves, broadly, means the accumulated
realized profits of the Company less accumulated realized losses. In addition,
no distribution or dividend may be made unless the Company’s net assets are
equal to, or in excess of, the aggregate of its share capital which has been
paid up or which is payable in the future plus undistributable reserves and the
distribution does not reduce the Company’s net assets below such aggregate.
Undistributable reserves include the share premium account, the capital
redemption reserve fund, the Company’s net unrealized profits and any other
reserve which the company is prohibited from distributing.
The determination as to whether or not the Company has sufficient distributable
reserves to fund a dividend must be made by reference to the “relevant accounts”
of the Company. The “relevant accounts” will be either the last set of the
Company’s unconsolidated annual audited financial statements or unaudited
financial statements prepared in accordance with the Irish Companies Acts and
Generally Accepted Accounting Principles in Ireland, which give a “true and fair
view” of the Company’s unconsolidated financial position. The relevant accounts
must be filed in the Companies Registration Office (the official public registry
for companies in Ireland).
The mechanism as to who declares a dividend and when a dividend becomes payable
is governed by the Company’s articles of association. The articles of
association authorize the directors to declare dividends as appear justified
from the profits without the approval of the shareholders at a general meeting.
The Company’s board of directors may also recommend a dividend to be approved
and declared by the shareholders at a general meeting. Although the shareholders
may direct that the payment be made by distribution of assets, shares or cash,
no dividend issued may exceed the amount recommended by the directors. The
dividends declared by directors or shareholders may be paid in the form of
assets, shares or cash.
The Company’s ordinary shares are traded on the New York Stock Exchange in the
United States of America under the symbol “ALLE”.
Ascertaining the Market Price of Shares.
Participants may ascertain the current market price of the Shares as traded on
the New York Stock Exchange at http://www.nyse.com under the symbol “ALLE.” The
Australian dollar equivalent of that price can be obtained at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html.
This will not be a prediction of what the market price per Share will be when
the RSUs vest or settle or of the applicable exchange rate on the actual Vesting
Date or settlement date.
Tax Information.
The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject to the conditions in that Act).
For a description of the likely tax consequences of the RSUs, please refer to
the Employee Information Supplement for RSUs in Australia, a link to which is
available below:
[EMBED LINK TO EMPLOYEE INFORMATION SUPPLEMENT FOR RSUs IN AUSTRALIA]
Austria
Termination Due to Retirement. This provision replaces Section 3(c) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) and (b) above, and unless
Participant’s employment terminates for cause as defined in Section 3(e) below,
if Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest





--------------------------------------------------------------------------------











according to the schedule set forth in Section 1, notwithstanding such
termination of employment.
Exchange Control Information. If Participant holds Shares obtained through the
Plan outside Austria, Participant may be subject to reporting requirements to
the Austrian National Bank. An exemption applies if the value of the Shares (i)
does not meet or exceed €30,000,000 as of any given quarter or (ii) does not
meet or exceed €5,000,000 as of December 31 of any given year. If the former
threshold is exceeded, quarterly reporting obligations are imposed, whereas if
the latter threshold is exceeded, annual reporting requirements apply. Further,
a separate reporting requirement may apply if any cash (e.g., proceeds from the
sale of Shares) is held outside Austria. If the transaction volume of all
Participant’s cash accounts abroad meets or exceeds €10,000,000, the movements
and balances of all accounts must be reported monthly with the form “Meldungen
SI-Forderungen und/oder SIVerpflichtungen.” Participant should consult his or
her personal legal advisor to ensure compliance with applicable reporting
obligations.
Belgium
Termination Due to Retirement. This provision replaces Section 3(c) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) and (b) above, and unless
Participant’s employment terminates for cause as defined in Section 3(e) below,
if Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1, notwithstanding such termination of employment.
Foreign Asset/Account Reporting Information. Participant is required to report
any securities and bank or brokerage accounts held outside of Belgium on
Participant’s annual tax return. In a separate report, Belgian residents are
required to provide the National Bank of Belgium with the account details of any
such foreign accounts (including the account number, bank name and country in
which any such account was opened). This report, as well as additional
information on how to complete it, can be found on the website of the National
Bank of Belgium, www.nbb.be, under the Kredietcentrales / Centrales des crédits
caption.
Canada
Settlement. This provision supplements Section 4 of the Award Agreement:
The grant of the RSUs does not provide any right for Participant to receive a
cash payment and the RSUs will be settled in Shares only.
Securities Law Information. Participant is permitted to sell Shares acquired
under the Plan through UBS or such other broker designated under the Plan,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed. The Company’s
ordinary shares are currently traded on the New York Stock Exchange which is
located outside of Canada, under the ticker symbol “ALLE” and Shares acquired
under the Plan may be sold through this exchange.
Foreign Asset/Account Reporting Information. Participant is required to report
his or her foreign specified property, including Shares and rights to receive
Shares (e.g., RSUs), on form T1135 (Foreign Income Verification Statement) if
the total cost of the foreign specified property exceeds C$100,000 at any time
during the year. RSUs must be reported (generally, at a nil cost) if the
C$100,000 cost threshold is exceeded because of other foreign specified property
held by Participant. When Shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the Shares. The ACB would ordinarily equal the
fair market value of the Shares at the time of acquisition, but if other Shares
are also owned, this ACB may have to be averaged with the ACB of the other
Shares. Participant should consult his or her personal tax advisor to ensure
compliance with applicable reporting obligations.
The following provisions will apply to Participant if he or she is a resident of
Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, including this Appendix, as well as all documents, notices, and
legal proceedings entered into, given or instituted pursuant hereto or





--------------------------------------------------------------------------------











relating directly or indirectly hereto, be drawn up in English.
Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Award Agreement») ainsi que cette
Annexe, ainsi que tous les documents, avis et procédures judiciares, éxécutés,
donnés ou intentés en vertu de, ou liés directement ou indirectement à la
présente convention, soient rédigés en langue anglaise.
Data Privacy. This provision supplements Section 9 of the Award Agreement:
Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, its Affiliates and UBS (or any other
stock plan service provider that may be selected by the Company to assist with
the Plan) to disclose and discuss the Plan with their respective advisors.
Participant further authorizes the Company and its Affiliates to record such
information and to keep such information in Participant’s employee file.
China
Termination Due to Retirement. This provision replaces Section 3(c) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) and (b) above, and unless
Participant’s employment is terminated for cause as defined in Section 3(e)
below, if Participant’s employment terminates after attainment of age 55 with at
least 5 years of service (“Retirement”), the Shares subject to the RSUs that
have not yet vested shall vest as of the date of such termination of employment
(such date also being a “Vesting Date”).
Settlement. This provision supplements Section 4 of the Award Agreement:
To facilitate compliance with any applicable laws or regulations in China,
Participant agrees and acknowledges that the Company (or a brokerage firm
instructed by the Company, if applicable) is entitled to (i) immediately sell
all Shares issued to Participant at settlement (on Participant’s behalf and at
Participant’s direction pursuant to this authorization), either at the time of
settlement or when Participant ceases employment with the Employer, the Company
or an Affiliate, or (ii) require that any Shares acquired under the Plan be held
with a Company-designated broker until such Shares are sold.
Without limitation to the foregoing, if Participant’s employment terminates and
Participant holds or acquires any Shares at that time, Participant (or, in
circumstances where Participant’s employment terminates due to death,
Participant’s estate or the person(s) who acquired the right to the Shares under
applicable law) will be required to sell all Shares prior to the last trading
day of the fifth month following termination of employment. If the Shares have
not been sold by such date, the Company-designated broker will automatically
sell all Shares on Participant’s behalf on or as soon as practicable after the
last trading day of the fifth month following termination of employment and in
no event later than six months following termination of employment.
Participant also agrees to sign any agreements, forms and/or consents that may
be reasonably requested by the Company (or the Company’s designated brokerage
firm) to effectuate the sale of the Shares and acknowledges that neither the
Company nor the designated brokerage firm is under any obligation to arrange for
such sale of the Shares at any particular price (it being understood that the
sale will occur at the then-current market price) and that broker’s fees or
commissions may be incurred in any such sale. In any event, when the Shares
acquired under the Plan are sold, the proceeds of the sale of the Shares, less
any Tax-Related Items and broker’s fees or commissions, will be remitted to
Participant in accordance with applicable exchange control laws and regulations.
Exchange Control Restrictions. Participant understands and agrees that, if he or
she is a national of the People’s Republic of China (the “PRC”) and subject to
exchange control restrictions in China, he or she will be required to
immediately repatriate the proceeds of the sale of Shares and any cash dividends
or Dividend Equivalents to China. Participant further understands that the
repatriation of such funds may need to be effected through a special exchange





--------------------------------------------------------------------------------











control account established by the Company or an Affiliate and he or she hereby
consents and agrees that such funds may be transferred to such special account
prior to being delivered to Participant’s personal account.
Participant also understands that the Company will deliver any sale proceeds,
cash dividends or Dividend Equivalents to Participant as soon as practicable,
but that there may be delays in distributing the funds due to exchange control
requirements in China. Proceeds may be paid to Participant in U.S. dollars or
local currency at the Company’s discretion. If the proceeds are paid in U.S.
dollars, Participant will be required to set up a U.S. dollar bank account in
China so that the proceeds may be deposited into this account. If the proceeds
are paid in local currency, the Company is under no obligation to secure any
particular currency conversion rate and the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions,
and Participant agrees to bear any currency fluctuation risk between the time
the Shares are sold and the time (i) the Tax-Related Items are converted to
local currency and remitted to the tax authorities and/or (ii) the net proceeds
are converted to local currency and distributed to Participant.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.
Exchange Control Information. PRC residents are required to report to the State
Administration of Foreign Exchange (“SAFE”) details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions. Under these rules, Participant may be subject to reporting
obligations for the RSUs and/or the Shares acquired under the Plan and any
Plan-related transactions.
Colombia
Nature of Grant. This provision supplements Section 7 of the Award Agreement:
Pursuant to Article 128 of the Colombian Labor Code, amended by Article 15 Law
50, 1990, the Plan and related benefits do not constitute a component of
“salary” for any legal purpose. Therefore, the RSUs and related benefits will
not be included and/or considered for purposes of calculating any and all labor
benefits, such as legal/fringe benefits, vacations, indemnities, payroll taxes,
social insurance contributions and/or any other labor-related amount which may
be payable.
Securities Law Information. The Shares are not and will not be registered in the
Colombian registry of publicly traded securities (Registro Nacional de Valores y
Emisores) and, therefore, the Shares may not be offered to the public in
Colombia. Nothing in the Plan, the Award Agreement (including this Appendix) or
any other document evidencing the grant of the RSUs shall be construed as the
making of a public offer of securities in Colombia.
Exchange Control Information. Investments in assets located outside Colombia
(including Shares) are subject to registration with the Central Bank (Banco de
la República). Further, Participant must repatriate any proceeds from the sale
of Shares or any cash dividends paid on such Shares through the Colombian
foreign exchange market (i.e., local Colombian banks). Participant is
responsible for complying with any and all Colombian foreign exchange
restrictions, approvals and reporting requirements in connection with the RSUs
and any Shares acquired or funds received under the Plan. Participant should
consult with his or her personal legal advisor to ensure compliance with the
applicable requirements.
Foreign Asset / Account Tax Reporting Information. Participant must file an
annual informative return with the Colombian Tax Office detailing any assets
(e.g. Shares) held abroad. If the individual value of any of these assets
exceeds a certain threshold, Participant must describe each asset and indicate
the jurisdiction in which it is located, its nature and its value.
France
RSUs Not Tax-Qualified. The RSUs are not intended to be French tax-qualified.





--------------------------------------------------------------------------------











Termination Due to Retirement. This provision replaces Section 3(c) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) and (b) above, and unless
Participant’s employment terminates for cause as defined in Section 3(e) below,
if Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1, notwithstanding such termination of employment.
Language Consent. In accepting the RSUs, Participant confirms having read and
understood the documents relating to the RSUs (the Plan and the Award Agreement
including this Appendix), which were provided in English. Participant accepts
the terms of those documents accordingly.
Consentement Relatif à la Langue Utilisée. En acceptant cette Attribution, le
Participant confirme avoir lu et compris les documents relatifs à cette
Attribution (le Plan, le Contrat d’Attribution incluant cette Annexe), qui ont
été remis en langue anglaise. Le Participant accepte les termes de ces documents
en conséquence.
Foreign Asset/Account Reporting Information. Participant is required to report
any Shares and foreign bank accounts, including accounts closed during the tax
year, to the French tax authorities when filing his or her annual tax return.
Germany
Termination Due to Retirement. This provision replaces Section 3(c) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) and (b) above, and unless
Participant’s employment terminates for cause as defined in Section 3(e) below,
if Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1, notwithstanding such termination of employment.
Exchange Control Information. Participant must report any cross-border payments
in excess of €12,500 to the German Federal Bank (Bundesbank). The report must be
filed electronically by the 5th day of the month following the month in which
the payment occurred. The form of report (Allgemeine Meldeportal Statistik) can
be accessed via the Bundesbank’s website (www.bundesbank.de). Participant should
consult his or her personal legal advisor to ensure compliance with applicable
reporting obligations.
Hong Kong
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).
Settlement. This provision supplements Section 4 of the Award Agreement:
The grant of the RSUs does not provide any right for Participant to receive a
cash payment and the RSUs will be settled in Shares only. Further, Shares
received under the Plan are accepted as a personal investment. In the event the
RSUs vest and Shares are issued to Participant within six months of the Grant
Date, Participant agrees that he or she will not dispose of the Shares acquired
prior to the six-month anniversary of the Grant Date.
Securities Law Information. The RSUs and the Shares issued upon vesting of the
RSUs do not constitute a public offering of securities under Hong Kong law and
are available only to employees of the Company or its Affiliates.
The Award Agreement, including this Appendix, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong, nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Award Agreement,
including this Appendix, the Plan and other incidental communication materials
are intended only for the personal use of each eligible employee and not for
distribution to any other person. Participant is advised to exercise caution in
relation to the RSUs. If Participant has questions about any of the contents of
the





--------------------------------------------------------------------------------











Award Agreement, including this Appendix, or the Plan, he or she should contact
a legal or other professional advisor.
Ireland
Termination Due to Retirement. This provision replaces Section 3(c) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) and (b) above, and unless
Participant’s employment terminates for cause as defined in Section 3(e) below,
if Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1, notwithstanding such termination of employment.
Director Notification Information. Directors, shadow directors1 or secretaries
of the Company or an Irish Affiliate, whose interests in the Company represent
more than 1% of the Company’s voting share capital, must notify the Company or
the Irish Affiliate, as applicable, in writing when (i) receiving or disposing
of an interest in the Company (e.g., RSUs, Shares, etc.), (ii) becoming aware of
the event giving rise to the notification requirement, or (iii) becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of a spouse or minor
children of such individuals (whose interests will be attributed to the
director, shadow director or secretary).
Italy
Termination Due to Retirement. This provision replaces Section 3(c) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) and (b) above, and unless
Participant’s employment terminates for cause as defined in Section 3(e) below,
if Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1, notwithstanding such termination of employment.
Document Acknowledgment. By accepting the RSUs, Participant acknowledges that he
or she has received a copy of, and has reviewed the Plan and the Award
Agreement, including this Appendix, in their entirety and fully understands and
accepts all provisions of the Plan and the Award Agreement, including this
Appendix.
Participant further acknowledges that Participant has read and specifically and
expressly agrees to the following provisions of the Award Agreement: (i)
Responsibility for Taxes; (ii) Electronic Delivery and Participation; (iii)
Recoupment Provision; and (iv) Choice of Law and Venue.
Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold investments abroad and/or foreign financial assets
(including Shares and cash) which may generate income taxable in Italy are
required to report such investments and assets on their annual tax returns
(UNICO Form, RW Schedule) or on a special form if no tax return is due. These
reporting obligations also apply to Italian residents who are the beneficial
owners of the investments abroad or foreign financial assets under Italian money
laundering provisions. Participant should consult his or her personal legal
advisor to ensure compliance with applicable reporting obligations.








1 A shadow director is an individual who is not on the board of directors of the
Company or the Irish Affiliate but who has sufficient control so that the board
of directors of the Company or the Irish Affiliate, as applicable, acts in
accordance with the directions and instructions of the individual.





--------------------------------------------------------------------------------











Mexico
Labor Law Policy and Acknowledgment. By accepting the RSUs, Participant
expressly recognizes that Allegion plc, with registered offices at Earlsfort
Centre, Earlsfort Terrace, Dublin, Ireland, is solely responsible for the
administration of the Plan and that Participant’s participation in the Plan and
acquisition of Shares do not constitute an employment relationship between
Participant and the Company since Participant is participating in the Plan on a
wholly commercial basis and Participant’s sole Employer is Allegion de Mexico,
S. de R.L. de C.V. or Schlage de Mexico SA de CV (“Allegion-Mexico”). Based on
the foregoing, Participant expressly recognizes that the Plan and the benefits
that Participant may derive from his or her participation in the Plan do not
establish any rights between Participant and Allegion-Mexico, and do not form
part of the employment conditions and/or benefits provided by Allegion-Mexico
and any modification of the Plan or its termination shall not constitute a
change or impairment of the terms and conditions of Participant’s employment.
Participant further understands that his or her participation in the Plan is a
result of a unilateral and discretionary decision of the Company; therefore, the
Company reserves the absolute right to amend and/or discontinue Participant’s
participation at any time without any liability to Participant.
Finally, Participant hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
Participant therefore grants a full and broad release to the Company, its
Affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.
Plan Document Acknowledgment. By accepting the RSUs, Participant acknowledges
that he or she has received a copy of the Plan, has reviewed the Plan and the
Award Agreement in their entirety and fully understands and accepts all
provisions of the Plan and the Award Agreement. In addition, by accepting the
RSUs, Participant acknowledges that he or she has read and specifically and
expressly approves the terms and conditions in Section 7 of the Award Agreement
(“Nature of the Grant.”), in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) neither the Company, the Employer nor any Affiliate is responsible for any
decrease in the value of the Shares underlying the RSUs.
Política de la Ley Laboral y Reconocimiento. Al aceptar las Unidades de Acciones
Restringidas (RSU), el Participante reconoce expresamente que Allegion plc, con
oficinas registradas ubicadas a Earlsfort Centre, Earlsfort Terrace, Dublin,
Ireland, es el único responsable de la administración del Plan y que
participación del Participante en el mismo y la adquisición de Acciones no
constituye de ninguna manera una relación laboral entre el Participante y la
Compañía, debido a que la participación de esa persona en el Plan deriva
únicamente de una relación comercial y el único Patrón del participante es
Allegion de Mexico, S. de R.L. de C.V. o Schlage de Mexico SA de CV
(“Allegion-México”). Derivado de lo anterior, el Participante
reconoce expresamente que el Plan y los beneficios que pudieran derivar para el
Participante por su participación en el mismo, no establecen ningún derecho
entre el Participante e Allegion-México, y no forman parte de las condiciones
laborales y/o prestaciones otorgadas por Allegion-México, y cualquier
modificación al Plan o la terminación del mismo de ninguna manera podrá ser
interpretada como una modificación o desmejora de los términos y condiciones de
trabajo del Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía se reserva el derecho absoluto para modificar y/o discontinuar la
participación del Participante en cualquier momento, sin ninguna responsabilidad
hacia el Participante.
Finalmente el Participante manifiesta que no se reserva ninguna acción o derecho
que ejercitar en contra dela Compañía, por cualquier compensación o daños o
perjuicios en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia exime amplia y completamente a la
Compañía, sus Afiliadas, sucursales, oficinas de representación, sus
accionistas, administradores, agentes y representantes legales con respecto a
cualquier reclamo que pudiera surgir.
Reconocimiento de Documentos del Plan. Al aceptar las Unidades de Acciones
Restringidas (RSU), el Participante





--------------------------------------------------------------------------------











reconoce que ha recibido una copia del Plan, que ha revisado el Plan y el
Acuerdo de Concesión en su totalidad y entiende y acepta los términos del Plan y
del Acuerdo de Concesión. Adicionalmente, al aceptar los RSU, el Participante
reconoce que ha leído y específica y expresamente aprueba los términos y
condiciones del Sección 7 del Acuerdo de Concesión (denominado “Naturaleza de la
Concesión”), donde claramente se establece que (i) la participación en el Plan
no constituye un derecho adquirido, (ii) el Plan y la participación en el Plan
es ofrecido por la Compañía en forma totalmente discresional; (iii) la
participación en el Plan es voluntaria; y (iv) ni la Compañía ni el Patrón ni su
Afiliada es responsable por el decremento en el valor de las acciones de los
RSU.
Netherlands
Termination Due to Retirement. This provision replaces Section 3(c) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) and (b) above, and unless
Participant’s employment terminates for cause as defined in Section 3(e) below,
if Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1, notwithstanding such termination of employment.
New Zealand
Securities Law Information. WARNING: Participant is being offered RSUs which,
upon vesting and settlement in accordance with the terms of the Plan and the
Award Agreement, will be converted into Shares. Participant may receive a return
if dividends are paid.
If the Company runs into financial difficulties and is wound up, Participant may
lose some or all of his or her investment.
New Zealand law normally requires persons and entities that offer financial
products to give information to investors before they invest. This information
is designed to help investors to make an informed decision. The usual rules do
not apply to this offer because it is made under an employee share scheme. As a
result, Participant may not be given all the information usually required.
Participant will also have fewer other legal protections for this investment.
Participant should ask questions, read all documents carefully, and seek
independent financial advice before committing to the RSUs.
The Company’s ordinary shares are currently traded on the New York Stock
Exchange under the ticker symbol “ALLE” and Shares acquired under the Plan may
be sold through this exchange. Participant may end up selling the Shares at a
price that is lower than the value of the Shares when Participant acquired them.
The price will depend on the demand for the Company’s ordinary shares.
The Company’s most recent annual report (which includes the Company’s financial
statements) is available at
http://investor.allegion.com/financial-information/annual-reports-and-proxies.
Participant is entitled to receive a copy of this report, free of charge, upon
written request to the Company at Investor Relations Department; 11819 N.
Pennsylvania Street; Carmel, Indiana 46032.
Poland
Termination Due to Retirement. This provision replaces Section 3(c) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) and (b) above, and unless
Participant’s employment terminates for cause as defined in Section 3(e) below,
if Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1, notwithstanding such termination of employment.
Exchange Control Information. Polish residents holding foreign securities
(including Shares) and maintaining accounts abroad must report information to
the National Bank of Poland on transactions and balances of the securities and
cash deposited in such accounts if the value of such securities and cash (when
combined with all other assets held





--------------------------------------------------------------------------------











abroad) exceeds PLN 7,000,000. If required, the reports must be filed on a
quarterly basis on special forms available on the website of the National Bank
of Poland. Any transfer of funds in excess of a specified threshold (currently
€15,000, or PLN 15,000 if such transfer of funds is connected with business
activity of an entrepreneur) must be effected through a bank account in Poland.
Participant should maintain evidence of such foreign exchange transactions for
five years, in case of a request for production of same by the National Bank of
Poland.
Qatar
There are no country-specific provisions.
Singapore
Restriction on Sale and Transferability. To the extent RSUs vest within six
months of the Grant Date, Participant may not dispose of the Shares acquired
pursuant to the RSUs, or otherwise offer the Shares to the public, prior to the
six-month anniversary of the Grant Date, unless such sale or offer is made
pursuant to one or more exemptions under Part XIII Division 1 Subdivision (4)
(other than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
(“SFA”), or pursuant to, and in accordance with the conditions of, any other
applicable provisions of the SFA.
Securities Law Notification. The offer of the Plan is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the SFA and is not made
with a view to the RSUs or underlying Shares being subsequently offered for sale
to any other party. The Plan has not been lodged or registered as a prospectus
with the Monetary Authority of Singapore.
CEO and Director Notification Requirement. The Chief Executive Officer (“CEO”)
and directors, associate directors or shadow directors of a Singaporean
Affiliate are subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the
Singaporean Affiliate in writing of an interest (e.g., RSUs, Shares, etc.) in
the Company or any related company within two business days of (a) its
acquisition or disposal, (b) any change in a previously-disclosed interest
(e.g., upon vesting of the RSUs or when Shares acquired under the Plan are
subsequently sold), or (c) becoming the CEO / a director.
South Korea
Foreign Asset / Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., brokerage accounts, bank accounts) to the
Korean tax authority and file a report with respect to such accounts if the
value of the assets in such accounts exceeds KRW 500 million (or the equivalent
amount in a foreign currency) on any month-end date during the calendar year.
Participant should consult his or her personal tax advisor to ensure compliance
with applicable reporting obligations.
Turkey
Securities Law Information. The RSUs are made available only to employees of the
Company or its Affiliates, and the offer of participation in the Plan is a
private offering. Participant is not permitted to publicly offer any Shares
acquired under the Plan in Turkey unless such public offering is approved by the
Turkish Capital Markets Board in accordance with Turkish laws. The Shares are
currently traded on the New York Stock Exchange, which is located outside of
Turkey, under the ticker symbol “ALLE” and Shares acquired under the Plan may be
sold through this exchange.
Exchange Control Information. Exchange control regulations require Turkish
residents to conduct any activity related to investments in foreign securities
through a bank or financial intermediary institution licensed by the Turkish
Capital Markets Board. Participant should consult with his or her personal legal
advisor regarding this requirement.
United Arab Emirates
Securities Law Information. The RSUs are available only for select employees of
the Company and its Affiliates





--------------------------------------------------------------------------------











and are in the nature of providing employee incentives in the United Arab
Emirates. The Award Agreement (including the Appendix), the Plan and other
incidental communication materials are intended for distribution only to
eligible employees for the purposes of an employee incentive scheme, and must
not be delivered to, or relied on, by any other person.
The Dubai Creative Clusters Authority, Emirates Securities and Commodities
Authority and/or the Central Bank of the United Arab Emirates have no
responsibility for reviewing or verifying any documents in connection with the
RSUs. Further, neither the Ministry of Economy nor the Dubai Department of
Economic Development have approved this Award Agreement nor taken steps to
verify the information set out in it, and have no responsibility for it.
The securities to which this Award Agreement relate may be illiquid and/or
subject to restrictions on their resale. Individuals should conduct their own
due diligence on the securities.
Residents of the United Arab Emirates who do not understand or have questions
regarding this Award Agreement (including the Appendix) or the Plan should
consult an authorized financial adviser.
United Kingdom (the “U.K.”)
Termination Due to Retirement. This provision replaces Section 3(c) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) and (b) above, and unless
Participant’s employment terminates for cause as defined in Section 3(e) below,
if Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1, notwithstanding such termination of employment.
Responsibility for Taxes. This provision supplements Section 6 of the Award
Agreement:
Without limitation to Section 6 of the Award Agreement, Participant agrees that
Participant is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items, as and when requested by the Company or the Employer or
by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). Participant also agrees to indemnify and keep
indemnified the Company and the Employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority) on Participant’s behalf.
Notwithstanding the foregoing, if Participant is an executive officer or
director (as within the meaning of Section 13(k) of the Act), the terms of the
immediately foregoing provision will not apply. In the event that Participant is
an executive officer or director and the income tax is not collected from or
paid by Participant within ninety (90) days of the end of the U.K. tax year in
which an event giving rise to the indemnification described above occurs, the
amount of any uncollected income tax may constitute a benefit to Participant on
which additional income tax and national insurance contributions may be payable.
Participant acknowledges that he or she will be responsible for reporting and
paying any income tax due on this additional benefit directly to the HMRC under
the self-assessment regime and for paying the Company or the Employer, as
applicable, for the value of any employee national insurance contributions due
on this additional benefit.
United States
There are no country-specific provisions.







